On Rehearing.
PER CURIAM.
The petition of the State of Alabama for a writ of certiorari to the Court of Appeals was denied on March 6, 1969. Application for rehearing was filed in this court, and upon consideration of that application we concluded that there was a probability of merit in the petition and that the writ should issue.
We have studied the opinion of the Court of Appeals, and it is now our conclusion that the writ should be dismissed as improvidently granted.
Writ dismissed.
LIVINGSTON, C. J., and SIMPSON, COLEMAN and BLOODWORTH, JJ., concur.